                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DENNIS BRUCE ALLUMS,                                  Case No. 19-cv-04906-YGR
                                                        Plaintiff,
                                   8
                                                                                              ORDER GRANTING IN PART AND DENYING
                                                 v.                                           IN PART MOTION FOR CONTINUANCE, FOR
                                   9
                                                                                              SERVICE ON THE DEFENDANTS, AND FOR
                                  10    DEPARTMENT OF JUSTICE, ET. AL.,                       REFUND OF THE FILING FEE
                                                        Defendants.                           Re: Dkt. No. 4
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On October 17, 2019, pro se plaintiff Dennis Bruce Allums filed a Motion requesting

                                  14   (1) that the Court grant a continuance of all proceedings for 60 days in light of his inability to

                                  15   serve defendants, (2) that the Court serve the defendants, and (3) that the Court issue an immediate

                                  16   refund of the $400 filing fee. (Dkt. 4 at 1 (“Motion”).)

                                  17           With respect to the first issue, pursuant to the Federal Rules of Civil Procedure Rule 4(m),

                                  18   plaintiff has ninety days from the date of the filing of the complaint in which to serve the

                                  19   defendants. Here, plaintiff filed his complaint on August 15, 2019, and his deadline in which to

                                  20   serve defendants expires November 13, 2019. The Court GRANTS IN PART this request and

                                  21   extends the time to serve to December 13, 2019.

                                  22           With respect to the second and third issues, there is no legal authority upon which the

                                  23   Court can grant the requests. If a plaintiff has been granted leave to proceed in forma pauperis, the

                                  24   Court has the authority to order the United States Marshals Service to serve the complaint.

                                  25   However, the Court must also conduct an initial review of the complaint to determine whether it

                                  26   states a cognizable claim. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)

                                  27   (“[S]ection 1915(e) not only permits but requires a district court to dismiss an in forma pauperis

                                  28   complaint that fails to state a claim.” (emphasis supplied)). It is not clear that the plaintiff is
                                   1   seeking to proceed in forma pauperis. Should he wish to do so, he must so demonstrate that he

                                   2   meets the qualifications to proceed in forma pauperis, at which point the Court will perform an

                                   3   initial review of the complaint. See Choudhuri v. Specialized Loan Servs., Inc., 19-cv-00028 PJH,

                                   4   2019 WL 109448, at *4 (N.D. Cal. Jan. 4, 2019) (“A plaintiff seeking to proceed in forma

                                   5   pauperis ‘must allege poverty with some particularity, definiteness and certainty.’” (quoting

                                   6   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015)). See also 28 U.S.C. § 1915(a) (court

                                   7   may authorize a plaintiff to prosecute an action in federal court without prepayment of fees or

                                   8   security if the plaintiff submits an affidavit showing that he or she is unable to pay such fees).

                                   9   Therefore, the second and third requests are DENIED.

                                  10          Accordingly, the Court GRANTS IN PART and DENIES IN PART the Motion.

                                  11          This Order terminates the motion at Docket 4.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 28, 2019

                                  15
                                                                                                     YVONNE GONZALEZ ROGERS
                                  16                                                                 United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
